GARRISON, Chief Judge,
dissenting.
I respectfully dissent. My dissent, however, is limited to the conclusion reached in the principal opinion that Licking was authorized to purchase that portion of the land in question which lies outside the city limits.
§ 79.010 states, in pertinent part:
Any city of the fourth class in this state ... may receive and hold property, both real and personal, within such city, and may purchase, receive and hold real estate within or without such city for the burial of the dead; and may purchase, hold, lease, sell or otherwise dispose of any property, real or personal, it now owns or may hereafter acquire; ... (emphasis added).
The principal opinion relies on the italicized language in § 79.010, as interpreted in Kennedy v. City of Nevada, 222 Mo.App. 459, 281 S.W. 56 (Mo.App.1926), in reaching the conclusion that the statute contains no limitation on the location of property purchased by a fourth class city, so long as it is for a valid municipal purpose. While Kennedy contains language saying that “this section standing alone gives unlimited authority to ... purchase real estate” (281 S.W. at 58), it is important to remember that the land in question in that case was entirely within the city limits. Additionally, the issue there was whether the land was purchased for “municipal purposes”; not whether its acquisition was unauthorized because it was outside the city. In Kennedy, the reference to the language from § 79.010 (“may purchase, hold, lease, sell or otherwise dispose of any property, real or personal, it now owns or may hereafter acquire”) was with reference to whether the purpose of the acquisition was authorized. Because the reference to the § 79.010 language in Kennedy was on an entirely different issue, I view it as dictum when considering whether Licking had authority to purchase that portion of this land lying outside the city.
While I do not disagree with the principal opinion’s holding that the land in question was acquired for municipal purposes, I do believe that before that issue is reached, statutory authority upon which to base the acquisition must first be found. I do not believe that the existence of a municipal purpose, alone, is sufficient to authorize a fourth class city to acquire land outside its city limits.
The portions of § 79.010 quoted above have remained unchanged since adopted in that form in 1895. Since that time, the legislature has enacted numerous statutes which specifically authorize a city to acquire land outside its corporate boundaries. For instance, § 71.680, adopted in 1939, specifically authorizes fourth class cities to acquire land outside the city limits for garbage and municipal waste incinerators; § 79.390, first adopted in 1929, authorizes fourth class cities to purchase land within the city or within three miles thereof for public parks; § 90.010, enacted in 1939, authorizes any city to acquire land within the city or within one mile of its limits for park or “pleasure grounds”; § 79.380, enacted in 1929, authorizes fourth class cities to purchase either ■within the city limits or within ten miles thereof, land for hospital purposes, water*118works, and sewer carriage and outfall. Other statutes have provided specific authorization for the acquisition of land by all cities, towns, and villages, including fourth class cities, for specified purposes. Among them are: §§ 71.310, 71.340, 71.350, 79.390, 88.667, 91.010, 91.450, and 214.010.
The primary object in interpreting statutes is to ascertain the intent of the legislature from the language used and to give effect to that intent. State ex rel. Degeere v. Appel-quist, 748 S.W.2d 855, 857 (Mo.App. S.D.1988). In doing that, the words used are considered in their plain and ordinary meaning. Id. Courts, however, look beyond the plain and ordinary meaning of a statute if its meaning is ambiguous or will lead to an illogical result which defeats the intent of the legislature. Kansas City Star Co. v. Fulson, 859 S.W.2d 934, 938 (Mo.App. W.D.1993).
In this case, if the quoted language from § 79.010 is applied literally, it would indeed authorize a fourth class city to acquire land anyplace. In my opinion, it is incorrect to construe the language of § 79.010 in that manner. If that were the correct interpretation, there would have been no reason for the same statute to specifically authorize the purchase of land outside the city for the burial of the dead. Likewise, after the adoption of the § 79.010 language, no purpose would have been served by the legislature continuing to enact other statutes specifically authorizing fourth class cities to acquire land outside their corporate boundaries for specific purposes.
The enactment of a statute should not be construed as a useless act because it is ordinarily the intent of the legislature to effect some change in existing law. Klinginsmith v. Mo. Dept. of Consumer Affairs, 693 S.W.2d 226, 230 (Mo.App. W.D.1985). As applied here, if the quoted language from § 79.010 had already authorized the purchase of land outside the city, the subsequent statutes would have been useless acts and would not have effected a change in existing law. To me, a reasonable explanation is that the legislature never intended § 79.010 to be a blanket authorization for the acquisition of land for any purpose or at any location outside the city. In fact, Kennedy stands for the proposition that the quoted language from § 79.010 is not authority for a city to acquire land for any purpose, even if it is inside the city; rather it must be for a valid municipal purpose. 281 S.W. at 58.
Where one statute deals with a subject in general terms and another in specific terms, the two should be harmonized when reasonable, but the definite statute prevails in the event of discord between them. Bartley v. Sp. Sch. Dist. of St. Louis Cty., 649 S.W.2d 864, 867 (Mo. banc 1983). Here, the quoted language from § 79.010 is in general terms, while the subsequently enacted statutes authorizing land acquisitions are specific. Accordingly, the more specific statutes would prevail in the area of authority to acquire land outside the city limits.
As noted in the principal opinion, a municipality, being a creature of statute, has only the powers granted by the legislature, courts apply a rule of strict construction when determining those powers, and any doubt about the power of a public subdivision is construed against the grant of that power. Specifically, a fourth class city has only such powers as are conferred upon it by the State. State ex rel. City of Republic v. Smith, 345 Mo. 1158, 139 S.W.2d 929, 932 (Mo. banc 1940). It has been said that a municipal corporation possesses, in addition to those powers expressly granted, those that are fairly implied in, or incidental to, express grants, or those essential to the declared objects of the municipality, “and any reasonable doubt as to whether a power has been delegated to a municipality is resolved in favor of non-delegation.” City of Kirkwood v. City of Sunset Hills, 589 S.W.2d 31, 35-36 (Mo.App. E.D.1979). Unlike State ex rel. Birk v. City of Jackson, 907 S.W.2d 181 (Mo.App. E.D.1995), referred to in the principal opinion, we are not dealing here with authority implied from an “express” grant of authority for a specific purpose. In fact, if § 79.010 provided the breadth of authority argued by the Plaintiff in this case, there would have been no need for the court in Birk to look for implied authority. It could have found express authority by looking only at § 79.010. I find significance in the fact that the Birk court *119did not rely on the interpretation of § 79.010 which is followed in the principal opinion.
I do not believe that the quoted language from § 79.010 gave authority to Licking to purchase that portion of the land outside the city limits, even if it was for a municipal purpose. Accordingly, I believe that Licking was not entitled to a judgment as a matter of law, and that the summary judgment entered in its favor was improvidently granted. I would reverse that ruling.